Title: From George Washington to Timothy Pickering, 14 July 1799
From: Washington, George
To: Pickering, Timothy



PrivateDear Sir,
Mount Vernon July 14th 1799

I thank you for the enclosure in your letter of the 1st instant, and for forwarding my letters to England, under cover to Mr King.
Since the receipt of the above, General Pinckney has given me the whole of Major Mountf[l]orence’s letter to him.
Surely La Fayette will not come here on such an errand, and under such circumstances as are mentioned in that letter. And yet—I believe he will, if the thing is proposed to him! although in a very long letter written to him more than six mths ago, in answer to many of his, and before such a measure was even conjectured, I gave it as my decided opinion that a visit from him to the U. States in the present political agitation of our Affairs, would be ineligable on his own account, as well as for other considerations of weight. But he has a blind side, not difficult to assail. What has been done, cannot be undone. to make the best of it, is all that remains to do. Yrs always & sincerely

Go: Washington

